The contestant alleged, among other things, that he received a majority of the votes cast for the office of justice of the peace. Section 56-606, 1941 Code, provides that any material fact alleged in the notice of contest and not specifically denied by the answer within 20 days after service of the notice of contest shall be taken and considered as true. The answer of the contestee as to the matters of fact set up in the notice of contest was a general denial. This admitted all matters of fact stated in the notice of contest and the answer could not thereafter be amended. Bull v. Southwick, 2 N.M. 321; Vigil v. Pradt, 5 N.M. 161, 20 P. 795; Garcia v. Lucero, 22 N.M. 598,166 P. 1178; Wood v. Beals, 29 N.M. 88, 218 P. 354. The trial began after the time for amendment of the answer had expired. In my opinion the matters set out herein settle this case.
I concur in the affirmance of the judgment. *Page 493